NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CIRON BENTAY SPRINGFIELD,                       No. 19-16160

                Plaintiff-Appellant,            D.C. No. 2:17-cv-02144-MCE-DB

 v.
                                                MEMORANDUM*
P. CRAIG, Counselor; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      California state prisoner Ciron Bentay Springfield appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due

process claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

a dismissal under 28 U.S.C. § 1915A. Wilhelm v. Rotman, 680 F.3d 1113, 1118



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2012). We affirm.

      The district court properly dismissed Springfield’s action because

Springfield failed to allege facts sufficient to show that he was deprived of a

protected liberty interest. See Sandin v. Conner, 515 U.S. 472, 483-85 (1995) (a

prisoner has no federal or state protected liberty interest when the sanction

imposed neither extends the length of his sentence nor imposes an “atypical and

significant hardship on the inmate in relation to the ordinary incidents of prison

life”); Myron v. Terhune, 476 F.3d 716, 718 (9th Cir. 2007) (California regulations

governing security classification of prisoners and subsequent prison placement do

not give rise to a protected liberty interest); Serrano v. Francis, 345 F.3d 1071,

1077-78 (9th Cir. 2003) (explaining that “[t]ypically, administrative segregation in

and of itself does not implicate a protected liberty interest”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                      19-16160